                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


ZACH HILLESHEIM,

                         Plaintiff,                                      8:17CV239

           vs.
                                                          ORDER RE: TRIAL PREPARATION
O. J.’S CAFE, INC.,

                         Defendant.

1.     CIVIL TRIAL SCHEDULE:

       This matter is scheduled for trial the week of December 17, 2018, and the first day
       of trial will be Tuesday, December 18, 2018, subject only to the Court’s need to
       commence any previously scheduled criminal trial in which a Speedy Trial Act
       deadline exists.

2.     PRETRIAL MOTIONS:

       A.        Continuance

       Motions to continue trial are referred to Magistrate Judge Michael D. Nelson for
       decision. Any motion to continue trial must be filed with the Clerk of the Court,
       together with a supporting affidavit, as soon as is practicable. The moving party
       shall send a proposed order to Magistrate Judge Nelson at
       nelson@ned.uscourts.gov.

       B.        Evidentiary Hearings

       Please     notify  Judge     Smith      Camp’s    chambers     by    email    at
       smithcamp@ned.uscourts.gov immediately upon filing any pretrial motion not
       already addressed requiring an evidentiary hearing pursuant to Fed. R. Evid. 104
       so that a hearing may be held before trial.

3.     PRETRIAL SUBMISSIONS:

       A.        Trial Brief: At least seven (7) days before the scheduled date of trial, a trial
                 brief as required by NECivR 1 39.2(a) shall be filed electronically with the
                 Clerk of the Court.

       1  NECivR refers to the local rules for the District of Nebraska. The 2018 rules can be found at
https://www.ned.uscourts.gov/attorney/local-rules.
     B.    Exhibit List: At least seven (7) days before the scheduled date of trial, each
           party shall email an exhibit list as required by NECivR 16.2(a)(1) to Judge
           Smith Camp’s chambers at smithcamp@ned.uscourts.gov in Microsoft
           Word or Wordperfect format. If the exhibit list was not incorporated into the
           final pretrial order, then the exhibit list should also be filed electronically with
           the Clerk of the Court at least seven (7) days before the scheduled date of
           trial.

     C.    Witness List: At least seven (7) days before the scheduled date of trial,
           each party shall email a witness list as required by NECivR 16.2(a)(2)(D) to
           Judge Smith Camp at smithcamp@ned.uscourts.gov in Microsoft Word or
           Wordperfect format. If the witness list was not incorporated into the final
           pretrial order, then the witness list should also be filed electronically with the
           Clerk of the Court at least seven (7) days before the scheduled date of trial.

     D.    Proposed Findings of Fact: Proposed findings of fact as required by
           NECivR 52.1 shall be filed electrically with the Clerk of the Court on or
           before January 4, 2019.

     E.    Conclusions of Law: Proposed conclusions of law shall be filed
           electronically with the Clerk of the Court on or before January 4, 2019.

4.   DISCOVERY MATERIAL:

     Parties seeking to submit materials in a manner different from the following
     requirements must seek leave of the court. Materials submitted outside of the
     following deadlines without leave of the court may be deemed withdrawn. Use of
     discovery material as substantive evidence is controlled by the Pretrial Order and
     the following requirements:

     A.    Depositions:

           Proponent: The party seeking to use a deposition at trial must deliver a
           paper copy of the deposition to Judge Smith Camp’s chambers at least 24
           hours before the deposition is to be presented at trial. If less than the entire
           deposition will be offered, the proponent must deliver: (1) a list or index
           designating by page and line(s) the testimony to be offered, and (2) a copy
           of the entire deposition with highlighted parts to be offered.

           Objections: The party seeking to use a deposition at trial must also submit
           a list or index of unresolved objections to the court in a motion in limine filed
           electrically at least 24 hours before the deposition is to be presented at trial.
           The list or index of objections must identify the location of the objection by
           page and line as well as the precise nature of the objection.

                                            2
     B.   Video Depositions:

          Proponent: At least seven (7) days before trial, the party seeking to use a
          video deposition must deliver a paper copy of the transcript to Judge Smith
          Camp’s chambers.

          Objections: The party seeking to use a video deposition must also submit
          a list or index of unresolved objections to the court in a motion in limine filed
          electronically with the Clerk of the Court at least seven (7) days before trial
          as required by NECivR 30.1(f). The list or index of objections must identify
          the location of the objection by page and line as well as the precise nature
          of the objection. After the court rules on the unresolved objections, the party
          seeking to use the video deposition must then edit the video as required by
          NECivR 32.1.

     C.   Interrogatories and Requests for Admissions:

          Proponent: At least seven (7) days before trial, a party seeking to use
          interrogatories or requests for admission must deliver a paper copy of the
          interrogatories or requests for admissions to Judge Smith Camp’s
          chambers.

          Objections: The party seeking to use the interrogatories or requests for
          admissions must also submit a list or index of unresolved objections to the
          court in a motion in limine filed electronically with the Clerk of the Court at
          least seven (7) days before trial. The list or index of objections must identify
          the location of the objection by page and line as well as the precise nature
          of the objection. These requirements apply to answers to interrogatories
          and requests for admissions including matters deemed admitted because
          unanswered. See Fed. R. Civ. P. 36(a).


5.   EXHIBITS:

     A.   Court’s Copies:
          Each proponent of exhibits must prepare two copies of each original exhibit
          to be offered. One copy of the original exhibits must be placed in binder(s)
          as described below. If the exhibits are available electronically, one copy may
          be submitted in electronic form, on a portable thumb drive or other generally
          accessible storage device. Each exhibit file within the portable drive should
          be labeled by exhibit number.

          If electronic copies of exhibits are unavailable, each set of copies must be
          placed in three-ring binders. The binders must be numbered in accordance
          with NECivR 39.3(d) and organized by dividers and numbered tabs for quick

                                          3
           retrieval of copies of exhibits during trial. The binders with copies of exhibits
           must be delivered to chambers no later than seven (7) days before the
           scheduled date of trial. The copies of exhibits delivered to chambers are
           not the original exhibits to be used at trial.

     B.    Original Exhibits:
           The parties should deliver original exhibits to the court in accordance with
           NECivR 39.3. Exhibits shall be properly listed and identified on the exhibit
           form supplied by the Clerk of Court’s Office, also available at the court
           website: https://www.ned.uscourts.gov/forms.

     C.    Marking of Exhibits:
           The parties should number exhibits as required by NECivR 39.3(d).
           Plaintiff’s exhibits will begin with number “1.” Defendant’s exhibits will begin
           with the three-digit number rounded to the next hundred after plaintiff’s last
           exhibit. Additionally, all exhibits must be pre-marked with stickers that
           indicate whether the plaintiff, or the defendant is offering the exhibit. The
           Court requests that the parties number their exhibits consecutively.

6.   WITNESSES:

     A.    Lists:

           A party’s witness list shall include the full name and address for each such
           witness. Witnesses who do not appear to testify when scheduled will be
           considered withdrawn.

     B.    Rule 26 Disclosures and Reports:

           At least seven (7) days before trial, the proponent of an expert witness must
           deliver a paper copy of Fed. R. Civ. P. 26(a)(2) disclosures for each expert
           witness identified in the Pretrial Order. Any expert whose Rule 26 disclosure
           is not received by the court within seven (7) days before trial, or earlier if
           requested by the court, will be considered withdrawn.

7.   REQUESTS FOR INTERPRETERS OR COURTROOM EQUIPMENT:

     Interpreters: A party requiring an interpreter must notify the courtroom deputy by
     email at maryroundtree@ned.uscourts.gov or by phone at (402) 661-7337 at least
     seven (7) days before trial.

     Courtroom Equipment: Information regarding courtroom technology is available
     at https://www.ned.uscourts.gov/attorney/courtroom-technology. Technology in
     Judge Smith Camp’s courtroom includes: a large flat screen television, document
     cameras (ELMOs), attorney & witness monitors with annotation abilities, jury box

                                           4
     monitors for viewing evidence, video conferencing, telephone conferencing,
     VHS/DVD player, headsets for the hearing impaired, an easel, and table interfaces
     at attorney tables to allow connection to laptops for displaying digital documents,
     video, etc. Parties requesting a time for technology training, parties requesting the
     use of the document cameras (ELMOs), and/or parties intending to play a video
     recording during trial must contact the courtroom deputy by email or phone (listed
     above) no later than three (3) working days before trial.

8.   CONDUCT OF TRIAL:

     Judge Smith Camp will meet with counsel in her chambers at 8:30 a.m. on the first
     day of trial. Trial will commence at 9:00 a.m. each day, unless otherwise ordered.
     Examination of witnesses will be by direct, cross, and redirect examination, but not
     recross unless authorized by the court.

9.   SETTLEMENT:

     By noon on the Friday before trial is scheduled to occur, counsel for all parties shall
     contact Judge Smith Camp’s chambers to receive instructions regarding how the
     court may be notified of any settlement reached when the court is not open for
     business. It is the responsibility of the counsel for all parties to notify the court
     immediately of any settlement.

     IT IS SO ORDERED.

     Dated this 7th day of December, 2018.

                                                BY THE COURT:

                                                s/ Michael D. Nelson
                                                United States Magistrate Judge




                                            5
